DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Second final action
Upon review of applicant’s arguments filed 12/23/2021 the examiner has decided to issue a new second final action to correct the issues highlighted in the arguments. 
Drawings
The drawings are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement, See FIG. 3B for example. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.
The drawings are objected to because the text is on shaded portions of the drawing, proving difficult to read, see “Server based formula” in FIG. 3B for example. 37 CFR 1.84(p)(3) requires that text should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
The drawings are objected to because shading is used improperly in the drawing, reducing its reproducibility, see FIG. 3B for example.  37 CFR 1.84(m) requires that shading should not reduce legibility, solid black shading is not used except for bar graphs and color, and that shading with spaced lines is preferred.
The drawings are objected to because of the quality of the lines and characters.  37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. 
The drawings are objected to because they use improper numbering, see FIG. 11, 13B, and FIG. 14B for example.  37 CFR 1.84(u)(1) requires that partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 
Claims 1-3, 5-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170109907 A1; Hamedani; Mohammad Sadoghi (hereinafter Ham) in view of US 20150379409 A1; HU; Bo et al. (hereinafter Hu), US 20180131716 A1 Chantz; Hyman D. (hereinafter Chantz) and US 20070195728 A1; Chen; Shiwen et al. (hereinafter Chen). 
Regarding claim 1, Ham teaches A method comprising: representing with a processor at least a portion of a network infrastructure as a graph representation of computing infrastructure elements including a network infrastructure node and a network infrastructure edge; (Ham [0001] Data and/or datasets may be represented as a graph, which refers to a collection of nodes (e.g., a person, item or an event) and edges, and optionally, additional information that describes the edges. Some of these nodes may be related to other nodes, and these relationships between nodes may be represented as edges between the related nodes. Graphs may be useful in data mining and/or graph mining applications. However, as the size of the datasets increase, the number of nodes and edges in the associated graph may be massive and the computations that are performed on the graph may also increase in complexity. [0015] Graph data is an emerging and growing field in data management driven mostly by integrating and collecting data over the web (i.e., World Wide Web). In addition to data produced on the web, data may be collected by sensors and mobile devices, which may wherein the network infrastructure node represents a physical  network switch device and the computer network infrastructure edge represents a connection connecting the network switch device;  (Ham [FIG.5] shows the corresponding hardware components [0034] computer network [0037] Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network. The network may comprise copper transmission cables, optical transmission fibers, wireless transmission, routers, firewalls, switches, gateway computers and/or edge servers. A network adapter card or network interface in each computing/processing device receives computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device.)							detecting with a processor a change in the graph representation of network infrastructure elements; determining whether the change affects a graph representation query pattern; ( Ham [0021] FIG. 1B delineates the vectorized graph processing step 106 of FIG. 1A above, according to an embodiment of the invention. More specifically step 106 may comprise the following steps: (step 120) maintaining matrix topology representation of graph partitioned to maximize sub-matrix densities or to minimize the partition cut; (step 122) dynamically maintaining and adjusting partition based on workload during the runtime, taking into account both query workload and changes to the graph (static partitioning or dynamic partitioning by observing pattern of vertices co -accesses; (step 124) maintaining matrix property representation of graph partitioned vertically (to improve locality of columnar access) and partitioned horizontally based on topology partitioning (to improve locality of access of topology and property together); (step 126) reformulating graph operations over partitioned, dense topology/property matrix based on forward and backward pass (to improve the locality of execution); (step 128) creating transpose of partitioned matrix (topology and/or property) to enable locality for both forward/backward passes; (step 130) each forward and backward pass take as input a dense matrix and a vector of input vertices and produces a vector of output vertices at each stage recursively. Moreover, the input/output vector vertices are bit-vector where output of various matrices can be combine and split using bit-wise operations using Combine, Split, Union, Intersect vectroized operators. The input and output vertices are extended with additional vectroized fields to include filtering and aggregation functionality. Furthermore, during the traversal appropriate columns are used to further filter out the set of vertices or to compute aggregation. For performing analytics, aggregation may include sum, average, detecting with a processor a change in the graph representation of  network infrastructure elements due to a modification in one or more declarative requirements of an intent for the computer network infrastructure; (Hu [0027] The modification identification module is configured to identify graph elements modified as a consequence of the execution of the procedure defined by a behavior handler. Graph elements modified as a consequence of the execution of the procedure may comprise those graph elements accessed and updated by the procedure itself, and may also comprise graph elements modified by other behavior handlers which were triggered by updates performed by the procedure. The in response to detecting the change in the graph representation of  network infrastructure elements, identifying with the processor a triggering pattern matching a changed portion of the graph representation among a plurality of graph representation patterns, wherein the triggering pattern identifies criteria for elements of interest in the graph representation that match the triggering  pattern; (Hu [0027] The modification identification module is configured to identify graph elements modified as a consequence of the execution of the procedure defined by a behavior handler. Graph elements modified as a consequence of the execution of the procedure may comprise those graph elements accessed and updated by the procedure itself, and may also comprise graph elements modified by other behavior handlers which were triggered by updates performed by the procedure. The behavior handlers themselves (via the execution module) may maintain a register or log of updates which are attributed to the procedure, and/or a graph edit distance algorithm may be used to identify changes in a particular region of the data graph. The record may comprise, in addition to identifying modified graph elements, one or more of the following: an indication of the form of the modification, a time stamp at which the modification took place, an indication of the behavior handler or other entity responsible for performing the modification. [0028] The set of modifications attributed to a behavior handler forms the basis of analysis performed by the inference module. The respective sets of modifications of any pair of behavior handlers can be compared and pattern matching or other forms of analysis applied in order to identify relationships between the sets of modifications, which relationships are added to the data graph as edges and in response to identifying the triggering pattern ... automatically implement at least a portion of the one or more declarative requirements (Hu [FIG.4] shows the system determining change and implementing changes/rules [12] a data storage system configured to store, as a graph node of the data graph for each of a plurality of non-conceptual data items, a behavior handler defining a procedure for using the non-conceptual data item to update the data graph in response to an occurrence of a specified trigger event, the graph node representing the behavior handler being stored in association with the non-conceptual data item; an execution module configured to execute the procedure defined by a behavior handler from among the behavior handlers in response to an occurrence of the specified trigger event for the behavior handler; a modification identification module configured to identify graph elements modified as a consequence of the execution of the procedure, and to record the identified graph elements as members of a set of modifications attributed to the configuring, with the processor, the network switch device, wherein configuring the network switch devices comprises executing, with the processor … to automatically implement at least a portion of the one or more declarative requirements (Chantz [0047] In accordance with the mechanisms of the illustrative embodiments, one or more of the computing devices, e.g., server 104, routers, switches, or other element of the network 102 infrastructure may be specifically configured to implement a local segment analysis and security (LSAS) engine. Alternatively, a dedicated hardware logic device or computing device configured with, and executing, software may be provided for implementing such a LSAS engine. The configuring of the computing device, or dedicated device, may comprise the providing of application specific hardware, firmware, or the like to facilitate the performance of the operations and generation of the outputs [0049] Each segment may have one or more LSAS engines associated with one or more computing devices of the segment, which may be edge devices or other devices associated with the segment. For purposes of the following discussion, it will be assumed that the LSAS engine is implemented as software instructions loaded into memory and executed so as selecting, with the processor, based on the identified triggering pattern, a function from a plurality of functions, wherein the selected function is configured to automatically configure the network switch device to implement at least a portion of the one or more declarative requirements; (Chen [0008] A method is provided for improving routing efficiency in a mobile ad hoc network. The method includes: providing a plurality of nodes for use in the network, where each node is configured for wireless communication with other nodes using the same media contention scheme to access the same channel of the network and is capable of activating routing functions or deactivating routing functions associated with the node; assigning a routing role to each node in the network by either activating routing functions or deactivating routing functions of the node; and dynamically switching routing roles of the nodes in the network over time according to network conditions.)										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Chen in order to give the system extra functionality while improving the efficiency of the system (Chen [AB.] A method is provided for mobile wireless ad hoc network, where network nodes using the same routing protocol are uniformly sharing a 
Corresponding system claim 19 is rejected similarly as claim 1 above. Additional limitations: interface, processor (Ham [FIG.5] shows corresponding hardware components)
Corresponding product claim 20 is rejected similarly as claim 1 above. Additional limitations: computer readable medium ( Ham [0035] shows the features of the computer readable medium)
Regarding claim 2, Ham, Chantz, Chen and Hu teach The method of claim 1, wherein the infrastructure node comprises one or more of: an identifier, a type, a label, a tag, and a property. (Ham [0018] As used herein, a node refers to a person, an entity, an item or an event that is to be tracked; a property refers to information relating to one or more nodes; and an edge refers to a line or connection between two nodes or between a node and a property. [0019] Embodiments provided herein focuses on topology and attribute space representation of a single node machine and/or distribute settings, and define a set of graph relational algebra that heavily exploits bit-wise and vectorized processing over representation that preserves locality of access. [0020] The output may be a set of nodes with their respective properties and/or a set of nodes and properties, these properties may also be aggregated. [0022] each set of nodes and/or edges within a graph comprises a set of topology and properties. For example, if the node is a person, properties of the person may include age, gender, ethnicity, etc. As another example, an edge may be a friendship between two people (i.e., nodes), properties of the friendship may include duration of friendship, professional or personal friendship, etc. The topology and properties may be extracted from the set of nodes and/or edges and stored separately for use as described below. [0023,0024, 0029] further explain this limitation)
Regarding claim 3, Ham, Chantz, Chen and Hu teach The method of claim 1, wherein the computer network infrastructure edge comprises one or more of the following: an identifier, a type, a label, a tag, a source node, a target node, and a property. ( Ham [0018] Advantageously, various embodiments herein provide an efficient representation for storing and querying large graphs in which vertices and 
Regarding claim 5, Hu, Chantz, Chen and Ham teach The method of claim 1, wherein the triggering pattern defines a type, a label, a tag, or a property of the infrastructure node or the  infrastructure edge.. ( Ham [0018] Advantageously, various embodiments herein provide an efficient representation for storing and querying large graphs in which vertices and edges also have attributes and properties (also known as property graphs). As used herein, a node refers to a person, an entity, an item or an event that is to be tracked; a property refers to information relating to one or more nodes; and an edge refers to a line or connection between two nodes or between a node and a property.  [0020] Referring to the figures, FIG. 1A depicts an overview process of a methodology 100 for vectorized property graph processing according to an embodiment of the invention. At step 102, a graph is received as input. Then at step 104, the graph topology of the input graph is partitioned from its graph properties by creating edge and/or vertex decomposition of the input graph's topology and properties. 
Regarding claim 6, Ham, Chantz, Chen and Hu teach The method of claim 1, wherein the triggering pattern defines an interrelated set of infrastructure nodes and infrastructure edges ( Ham [0021]  matrix topology representation of graph partitioned to maximize sub-matrix densities or to minimize the partition cut; dynamically maintaining and adjusting partition based on workload during the runtime, taking into account both query workload and changes to the graph, static partitioning or dynamic partitioning by observing pattern of vertices co-accesses; maintaining matrix property representation of graph partitioned vertically and partitioned horizontally based on 
Regarding claim 7, Ham, Chantz, Chen and Hu teach The method of claim 1, wherein executing the function comprises executing, with an agent associated with the identified triggering pattern the function ( Ham [0021 & FIG. 1A] shows the section 106 acting like a query agent that gets notified of the input/change coming in, and performs the output 112 based on the change coming in a the input 102/104. ) --- (Hu [0070] Therefore, a key benefit of the present invention is that of being able to efficiently account for the dynamical changes between similar graphs based on the variance in the signatures that are directly derived from the topological changes in their sub-networks (i.e. sub -graphs).[0076] (d) Storing sequential dynamical changes to the graphs in an efficient manner using a code expression tree representation; and, [0077] (e) Correlating the changes in the graph structure as the graph's underlying data changes with semantic properties of interest.[0078]  a topological encoding, called the Discrete Uncolored Network Representation Code (DUNRC); secondly, a geometric encoding (that accounts for network content) called a Discrete Colored Network Representation Code (DCNRC); thirdly, a k-vector of k-matrix property valuation functions that projects the network into a vector space; fourthly, an m-vector of m-matrix topology valuation functions that projects the network into another vector space; and, fifthly, a Network Contraction Tree Code (NCTC) with a newly derived Q-Mediod Complex Bloom Filter Index (CBFI) representation of the network that greatly extends 
Regarding claim 8, Ham, Chantz, Chen and Hu teach The method of claim 1, further comprising modifying, with the processor, the graph representation of network infrastructure elements based on the configuring of the network switch device ( Ham [0021 & FIG. 1A] shows the section 106 acting like a query agent that gets notified of the input/change coming in, and performs the output 112 based on the change coming in a the input 102/104. )
Regarding claim 9, Ham, Chantz, Chen and Hu teach The method of claim 1, wherein the function comprises causing an additional agent to execute an additional function. ( Ham [FIG. 1A] the output component 112 can be considered an additional query agent and the outputting process can be considered the additional function )
Regarding claim 10, Ham, Chantz, Chen and Hu teach The method of claim 1,  wherein configuring the network switch comprises providing the agent associated with the identified triggering pattern  with one or more references to one or more  infrastructure elements in the graph representation of infrastructure elements. ( Ham [0020] Then 106, vectorized graph processing may be performed on the graph topology and graph properties. Various embodiments herein use a vectorized 
Regarding claim 11, Ham, chantz, chen and Hu teach The method of claim 10, wherein providing the one or more references to the agent is based on an indication of the one or more infrastructure elements in the triggering pattern. ( Ham [0020] Then 106, vectorized graph processing may be performed on the graph topology and graph properties. Various embodiments herein use a vectorized property graph engine to perform step 106. In Vraph, we represent the graph topology divided into a set of dense sub-matrices (e.g., a bit-wise and vectorized representation) and introduce high-level graph relational algebra in order to preserve data locality during graph traversal. Furthermore, graph properties (e.g., attribute space) may also be represented in vectorized-column form for filtering and aggregation operations during graph traversal. Vraph may also comprise two key operators for graph topology traversal (i.e., topology space): (1) a forward pass operator to perform forward pass operations at step 108; and (2) a backward pass operator to perform backward pass operations at step 110 over the graph topology and graph properties. Then at step 112, the output of Vraph may be sent to one or more applications for use in various applications. The output may be a set of nodes with their respective properties and/or a set of nodes and properties, these properties may also be aggregated. [0021] FIG. 1B delineates the vectorized graph processing step 106 of FIG. 1A above, according to an embodiment of the invention. More specifically step 106 may comprise the following steps: (step 120) maintaining matrix topology representation (includes the references) of graph partitioned to maximize sub-matrix densities or to minimize the partition cut;  dynamically maintaining and adjusting partition based on workload during the runtime, taking into account both query workload and changes to the graph (static partitioning or 
Regarding claim 12, Ham, Chantz, Chen and Hu teach The method of claim 10, further comprising initiating with the processor and with the agent at the configuring based at least in part on the change in the graph representation and the one or more references to the one or more infrastructure elements in the graph representation of infrastructure elements. ( Ham [0020] Then 106, vectorized graph processing may be performed on the graph topology and graph properties. Various embodiments herein use a vectorized property graph engine to perform step 106. In Vraph, we represent the graph topology divided into a set of dense sub-matrices (e.g., a bit-wise and vectorized representation) and introduce high-level graph relational algebra in order to preserve data locality during graph traversal. Furthermore, graph properties (e.g., attribute space) may also be represented in vectorized-column form for filtering and aggregation operations during graph traversal. Vraph may also comprise two key operators for graph topology traversal (i.e., topology space): (1) a forward pass operator to perform forward pass operations at step 108; and (2) a backward pass operator to perform backward pass operations at step 110 over the graph topology and graph properties. Then at step 112, the output of Vraph may be sent to one or more applications for use in various applications. The output may be a set of nodes with their 
Regarding claim 13, Ham, Chantz, Chen and Hu teach The method of claim 10, wherein the triggering pattern comprises one or more of a label or a property of the computing infrastructure node or the computing infrastructure edge and wherein the configuring based on one or more of the label or the property or the infrastructure edge.  ( Ham [0020] Then 106, vectorized graph processing may be performed on the graph topology and graph properties. Various embodiments herein use a vectorized property graph engine to perform step 106. In Vraph, we represent the graph topology divided into a set of dense sub-matrices (e.g., a bit-wise and vectorized representation) and introduce high-level graph relational algebra in order to preserve data locality during graph traversal. Furthermore, graph properties (e.g., attribute space) 
Regarding claim 14 , Ham, Chantz, Chen and Hu teach The method of claim 1, wherein configuring the network switch comprises providing with the processor the agent associated with the identified triggering pattern with an indication of whether the change the causes a portion of the not matching the graph representation query pattern to match the triggering  pattern, causes a property of a infrastructure element in a portion of the graph representation matching the query pattern to change, or causes a portion of the graph representation matching the  query pattern to no longer match the pattern (Hu [0027] The modification identification module is configured to identify graph elements modified as a consequence of the execution of the procedure defined by a behavior handler. Graph elements modified as a consequence of the execution of the procedure may comprise those graph elements accessed and updated by the procedure itself, and may also comprise graph elements modified by other behavior handlers which were triggered by updates performed by the procedure. The behavior handlers themselves (via the execution module) may maintain a register or log of updates which are attributed to the procedure, and/or a graph edit distance algorithm may be used to identify changes in a particular region of the data graph. The record may comprise, in addition to identifying modified graph elements, one or more of the following: an indication of the form of the modification, a time stamp at which the modification took place, an indication of the behavior handler or other entity responsible for performing the modification. [0028] The set of modifications attributed to a behavior handler forms the basis of analysis performed by the inference module. The respective sets of modifications of any pair of behavior handlers can be compared and pattern matching or other forms of analysis applied in order to identify relationships between the sets of modifications, which relationships are added to the data graph as edges between the graph nodes representing the respective behavior handlers. [0033] the modification identification 
Regarding claim 15, Ham, Chantz, Chen and Hu teaches The method of claim 1, wherein configuring the network switch comprises providing with the processor, an agent associated with the identified triggering pattern with a reference to one or more computing infrastructure elements in the query pattern and an indication of whether the change causes a portion of the graph representation not matching the triggering graph representation pattern to match the triggering pattern, causes a property of a  infrastructure element in a portion of the graph representation matching the graph representation query pattern to change, or causes a portion of the triggering graph representation matching the triggering graph representation  pattern to no longer match the triggering pattern. (Hu [0027] The modification identification module is configured to identify graph elements modified as a consequence of the execution of the procedure defined by a behavior handler. Graph elements modified as a consequence of the execution of the procedure may comprise those graph elements accessed and updated by the 
Regarding claim 21, Ham, Chantz, Chen and Hu teach The method of claim 1, wherein executing the function causes the processor to perform one or more of: semantic validation for the network switch device, telemetry gathering for the network switch device, execution data gathering for the network switch device, or anomaly detection during execution for the network switch device. (Chantz [0050] The LSAS engine operates to monitor operations and conditions within its own associated segment and communicate with LSAS engines associated with other segments. The LSAS engine may interface with software/hardware agents executing on various resources, e.g., computing devices, storage devices, data communication devices (e.g., routers, switches, etc.), and the like, within the LSAS engine's associated localized network in order to collect information about the status and operation of these various resources. For example, various measures of operation may be calculated and returned by the software/hardware agents including bandwidth availability/utilization, processor cycle utilization, storage utilization, throughput, error rates, data traffic pattern information, indications of detected attacks or intrusion attempts, e.g., access requests for accessing resources which are detected to be an attack or attempt to access data without sufficient access rights or permissions, and the like. The software/hardware agents may report information various hardware and software resources within the localized network [0051] The LSAS engine collects information from the agents in the localized network to capture a representation of a normal operating state of the localized network with regard to a plurality of numerical criteria-based indications of status. For example, when no significant error conditions are detected, no significant attacks or intrusions are detected, and the like, a baseline status of the localized 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Hu, Chantz, Chen and US 20160344772 A1; Monahan; Brian Quentin et al. (hereinafter Mona)
Regarding claim 4, Ham, Chantz, Chen and Hu teach The method of claim 2, wherein a tag is used 											but lack explicitly teaching to encode a group of computer network infrastructure elements that are not available in a graph schema of the graph representation. 			However Mona teaches to encode a group of computer network infrastructure elements that are not available in a graph schema of the graph representation.  (Mona [0082] The model can be generated or maintained by receiving and classifying information about the network infrastructure or application services, to 
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Hu, Chen, Chantz and US 20170331828 A1 Caldera; Jose et al. (hereinafter Cal).
Regarding claim 16, the combination of Ham, Chen, Hu, and Chantz teach The method of claim 1, further comprising determining, with the processor,  whether the change in the graph representation of  infrastructure elements			but doesn’t explicitly state is in accordance with a graph schema.				However Cal teaches is in accordance with a graph schema ( Cal [0274] In FIG. 23, the controller  determines the new data item fits with the current schema of the graph; and if not, the controller dynamically modify the schema of graph to accommodate the insertion of the new item. )								Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Ham's Graphical representation methods and make the addition of Cal's graph schema methods in order to improve the overall efficiency of the system (Cal [0280] If the graph score is below the threshold, the controller bypasses the operations. Thus, the use of the graph score against the threshold improves the overall efficiency of the system and/or the accuracy of the system in detecting fraudulent accesses )
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Hu, Chantz, Chen and US 20150015376 A1; JENKINS; Michael S. (hereinafter Jenkins). 
Regarding claim 17, Ham, Chantz, Chen and Hu teach The method of claim 1,		but lacks explicitly teaching wherein telemetry data is stored in the graph representation. 												However Jenkins teaches wherein telemetry data is stored in the graph representation. (Jenkins [0314] wherein the graphical representation of the telemetry 

Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered
35 USC § 102 & 35 USC § 103: 
Regarding Applicant’s Argument (pages: 8-9): “This Amendment is responsive to the Office Action dated June 01, 2021. Applicant has amended claims 1, 7, 9, 19, and 20. Claims 1-17 and 19-21 remain pending. Applicant respectfully requests consideration and further examination. Applicant respectfully traverses the rejections, particularly to the extent the rejections may be considered applicable to the claims as amended. Without conceding the merits of the rejections, and in the interest of advancing prosecution to an indication of allowance, Applicant Examiner’s response:- Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US  20180351793 A1 Chen; James R et al.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183